         Case 1:19-cr-00833-SHS Document 154 Filed 01/04/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
um                                                 Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 4, 2021

BY ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                                          MEMO ENDORSED
       Re:    United States v. Derrek Larkin, 19 Cr. 833 (SHS)

Dear Judge Stein:

       The Government respectfully submits this letter to request that the deadline for the
Government’s response to the defendant’s pretrial motions (Dkt. Nos. 130-32), which is currently
due on January 12, 2021 (Dkt. No. 136), be extended by four weeks to February 9, 2021, in light
of the parties’ ongoing discussions about a potential pretrial resolution that may result in the
withdrawal of the motions. The defendant consents to this request.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York


                                               By: __________________________
                                                   Kiersten A. Fletcher
                                                   Benet J. Kearney
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2238 / 2260 / 2616
Cc: Jeffrey H. Lichtman, Esq. (by ECF)
    Jeffrey B. Einhorn, Esq. (by ECF)
    Jason Goldman, Esq. (by ECF)

                Request granted.

                Dated: New York, New York
                       January 4, 2021
